Citation Nr: 0911544	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-01 756	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to October 
1, 2004.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Ronald J. Pabis, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from  January and September 2003 rating 
decisions issued by the RO in White River Junction, Vermont 
(White River Junction RO).  In a January 2003 rating 
decision, the White River Junction RO, in pertinent part, 
granted service connection for PTSD and assigned an initial 
disability rating of 30 percent, effective March 29, 2002.  
In a September 2003 rating decision, the White River Junction 
RO, in pertinent part, denied the Veteran's claim for service 
connection for headaches.  The Veteran perfected appeals to 
the initial rating assigned for PTSD and the denial of 
service connection for headaches.

During the pendency of the appeal, in a September 2003 rating 
decision, the White River Junction RO increased the initial 
rating for PTSD from 30 to 50 percent, effective March 29, 
2002.  Subsequently, the Veteran moved to South Carolina and 
his claims file was transferred to the Columbia, South 
Carolina RO (Columbia RO).  In a March 2005 rating decision, 
the Columbia RO increased the Veteran's initial rating for 
PTSD from 50 to 100 percent, effective October 1, 2004.  
Thus, the issue of an initial rating in excess of 50 percent 
for PTSD prior to October 1, 2004 remains on appeal.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the White River Junction RO assigned a 
higher, 50 percent, initial rating for PTSD as of March 29, 
2002, as a higher rating at this stage is available, and the 
Veteran has indicated that he wants a 100 percent schedular 
rating, the maximum available benefit for a disability, or a 
TDIU, the claim for a higher initial rating prior to October 
1, 2004 remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In June 2005, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge at a video conference Board 
hearing; a copy of the transcript is in the record. 

In an August 2005 decision, the Board denied the Veteran's 
claim for an initial rating in excess of 50 percent for PTSD 
prior to October 1, 2004, and remanded the case to the 
Columbia RO via the Appeals Management Center (AMC), in 
Washington, DC. for further development with respect to the 
issue of service connection for headaches.  The Veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

By a November 2006 Order, the Court granted a Joint Motion 
for Partial Remand (joint motion) filed by counsel for both 
parties, vacating the Board's August 2005 decision to the 
extent that it denied an initial rating in excess of 50 
percent for PTSD prior to October 1, 2004, and remanding this 
matter to the Board for action consistent with the joint 
motion. 

In September 2007, the Board again remanded the case for 
additional notice and development.  The case is now before 
the Board for further appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.

As a final preliminary matter, the Board notes that the 
Veteran was formerly represented by a veterans service 
organization, The American Legion.  Subsequently, he 
appointed a private attorney as his representative.  The 
Board recognizes the change in representation.


FINDINGS OF FACT

1.  The Veteran is competent to testify to the onset and 
chronicity of headaches in service and continuity of 
headaches after service; the September 2005 VA examination 
report reflects a diagnosis of muscle tension-type headaches, 
and the overall record tends to support a finding that the 
Veteran's current headaches are related to service.

2.  Prior to October 1, 2004, the Veteran's PTSD had been 
primarily manifested by social isolation and avoidance; 
intrusive memories, flashbacks and nightmares; 
hypervigilance; irritability; anxiety; depression; panic 
attacks; insomnia, concentration problems; difficulty in 
maintaining work and social relationships due to anger and 
irritability; and difficulty in adapting to stressful 
circumstances, resulting in occupational and social 
impairment with deficiencies in most areas such as work and 
family relationships; it had not been manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
maintain minimal personal hygiene; or disorientation to time 
or place.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 70 percent rating for PTSD prior 
to October 1, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2001-2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
Initially, given the Board's favorable disposition of the 
Veteran's claim for service connection for headaches, the 
Board finds that all notification and development action 
needed to fairly adjudicate this aspect of the appeal has 
been accomplished.

A September 2002 pre-rating letter provided the Veteran with 
notice about the evidence and information necessary to 
substantiate a claim for service connection which met all of 
the requirements noted above, including informing the Veteran 
of what kinds of information and evidence VA would try to 
obtain and what kinds of information and evidence the Veteran 
needed to provide to VA to substantiate his claims.  

Here, the Veteran also is challenging the initial rating 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient at the 
time it was issued, VA's duty to notify in this case has been 
satisfied.

Moreover, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  In an October 2003 
statement of the case (SOC) and an August 2008 supplemental 
SOC (SSOC), the Veteran was provided with information 
concerning the relevant diagnostic code and its application, 
and the Veteran has made statements, to include through his 
wife and representative/attorney and in hearing testimony, 
indicating actual knowledge of what would be required for a 
higher initial rating.  

In September 2007, prior to recertification of the appeal to 
the Board, the Veteran was provided the specific notice 
required by Dingess (as the degree of disability of the 
disability and establishment of an effective date is part of 
a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove this part of the 
claim).  This notice also notified the claimant of the 
evidence needed to establish an effective date of the 
disability/rating (if service connection or a higher rating 
is granted), the Veteran is not prejudiced here because the 
Board is granting service connection and an initial 70 
percent rating back to the date that the Veteran's service-
connection claim was received.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim for a higher 
initial rating.  38 U.S.C.A. § 5103A (a), (b), (c).  
Specifically, the RO (to include the AMC) secured and 
associated with the claims file all evidence pertinent to the 
claim, including service personnel and treatment records, 
reports of VA examinations, and private, Vet Center and VA 
treatment records.  The statements submitted by the Veteran 
and his representative, on his behalf, have also been 
associated with the record.  In light of the above, there is 
no indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims on 
appeal.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

II.  Background

In various statements, the Veteran indicated that he never 
got headaches before going to Vietnam; that he began having 
headaches following a food poisoning incident in July 1967; 
that he was in so much pain that he ended up rolling on the 
dirt floor in pain and was almost unconscious; that one guy 
told him to go to the medic and get Darvon, so he did; and 
that he lived on the pills for three weeks.  The Veteran 
found that the only way to help his headaches following 
service discharge was by using Excedrin; however, it finally 
ate a hole in his intestine and he was hospitalized by VA for 
an internal bleed in May 1999.  In 2000, he attended a 
reunion of a group of his Vietnam comrades and discovered 
that many of the problems that he thought were normal were 
really symptoms of PTSD.  The Veteran gave examples of failed 
marriages and relationships (he is estranged from his son 
from a previous marriage); social isolation; crowd avoidance; 
inability to trust others; sleep difficulties; and 
hypervigilance manifested by checking all the doors to see if 
they are locked and having loaded guns in nearly every room 
of the house, by his bed, and in the garage.  He still has 
nightmares and flashbacks after all these years.  Until his 
move to South Carolina, the Veteran had been a self-employed 
carpenter/contactor so that he could work alone, that is, the 
best way he has found to avoid people as much as possible.  
He indicated that he could only take people in small doses, 
which leaves him very alone.

During an initial May 1999 VA assessment for hospital 
admission due to an upper gastrointestinal (GI) bleed 
possibly related to NSAIDs, the Veteran reported having some 
nausea and vomiting after taking Excedrin for headaches, 
which with the passage of time alleviates his headaches.  He 
described his headaches as right-sided and 10/10 in pain 
occurring almost daily.  The assessment included migraine-
type headaches.  Four days later, the Veteran reported that 
he had had a headache the previous night, which was like a 
pain shooting up the back of his neck and involving the right 
side of his head.  He stated that, at times, it becomes bi-
temporal, but is not associated with photopsia or vision 
changes, or nausea/vomiting.  His headache was not relieved 
by medications but resolved after time.  The examiner 
suspected migraine-type headaches and tension headaches with 
analgesic rebound.

During a July 1999 neurology initial assessment, the Veteran 
complained of headaches that were present during the Vietnam 
era that had worsened since 1986, when he was rear-ended in a 
motor vehicle accident (MVA).  He reported that he developed 
chronic neck aches and headaches since that MVA.  The Veteran 
described the headaches as pulsatile and associated with 
nausea and photophobia, occurring up to four or five times a 
week.  Following an examination, the assessment was the 
Veteran's history was consistent with post-concussive 
syndrome complicated by chronic daily headache with analgesic 
rebound.  The VA physician added that this appears to be part 
of a "central serotonin deficiency syndrome" manifested by 
these headaches, somatiform pain, PTSD and dyspepsia.  
Imitrex was prescribed for migraines.

A May 2000 VA nurse practitioner note reflects that the 
Veteran acknowledged being "unhappy" for a long period of 
time, easily angered and depressed.  A November 2000 VA nurse 
practitioner note reveals that the Veteran was taking Tylenol 
twice daily for headaches (migraines/other), down the side of 
head and he reported going to a chiropractor had good effect.  
During a June 2001 VA appointment, he reported that his 
headaches (migraines/tension) were now less problematic.  He 
denied suicidal ideation.  In a December 2001 note, a VA 
nurse practitioner indicated that the Veteran did not feel 
that he had migraines, noting that they occurred every week 
to 10 days, and lasted all day until 8 p.m. using Tylenol.  
The Veteran felt that the neurologist was experimenting on 
him by prescribing drugs to treat his headaches.  When 
informed that the recommended treatment had been tested and 
approved, he became incensed and angry, and ranted for 
several minutes about being confronted about his attitude and 
someone "always in my face."  The assessment included 
headaches, reluctant to do anything more for his headaches 
which he stated he had had for more than 25 years, using 
Tylenol with some effect at three episodes per month, 
otherwise stable.

During April 2002, the Veteran received counseling through 
Monadnock Family Services for his PTSD.  During counseling 
sessions, he reported that he increasingly could not stand 
people; he avoided crowds; and looked at life as expendable.  
The Veteran gave a history of anger and indicated that he 
could not sit with his back to a window or door.  His 
depression had increased since 1993.  He complained of poor 
concentration, flashbacks and headaches since Vietnam.  The 
Veteran's dislike and distrust of people had increased to the 
point where he could no longer contract and negotiate with 
customers, leaving him unemployed.  He indicated that he 
lived a "regimented" life style and had moved many times to 
increase his isolation and distance from neighbors and 
family.  Initially, the Veteran presented with suspicion and 
a moderately hostile attitude.  He noted paranoia, anger, 
distrust starting after he returned from the war and slowly 
increasing over time until these feelings are intolerable.  
The counselor indicated that the Veteran had a long history 
of increasing isolation, changing work and several failed 
marriages.  The Veteran was diagnosed with PTSD, rule out 
depressive disorder NOS (not otherwise specified).  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  

In an initial assessment report, the counselor found that the 
Veteran's PTSD symptomatology included: some recurrent 
nightmares, flashbacks, intrusive thoughts/recollections; 
feeling as if the event was reoccurring; numbing of 
responsiveness/reduced involvement; reduced interest in 
activities of former interest; isolation/distancing from 
family or peers; emotional numbness; hyperalertness/startle 
response; sleep disturbance; memory impairment/trouble 
concentrating; avoidance of situations; depression; and anger 
and rage.  On observation, the Veteran's affect was 
constricted.  He was depressed, suspicious, and mildly 
apprehensive.  At the first meeting, he was also angry.  His 
insight and motivation were fair.

Vet Center records from April 2002 to August 2003 show that 
he reported difficulties with trust and connections and how 
impossible that made working and his inability to deal with 
people who were not of like mind and values, in October 2002.  
A November 2002 record reflects that life lessons learned in 
Vietnam made it almost impossible to function in the present.  
Later that month, the counselor wrote that the Veteran's 
combat experiences filled his experience barrel up to 90 
percent full, so that his ability to tolerate any type of 
abusive behavior was close to nil.  

At a June 2002 VA follow-up, the Veteran gave a history of 
chronic depression "I have been diagnosed w[ith] PTSD) and 
have been "approved" for counseling by the Vet Center.  He 
refused to follow-up for migraines as the intervals had 
spread out since leaving his job, where he was around people 
with attitude.  

During a December 2002 VA PTSD examination, the Veteran 
reported having been in counseling for two months and having 
been diagnosed with PTSD.  He complained of irritability and 
an inability to trust and feel safe with others and to be 
around people.  The Veteran had sleep disturbance, getting up 
two or three times a night.  He admitted to a few fights; 
once, when he felt accused of lying, he chased the man with a 
club.  The examiner indicated that overall the Veteran had 
been able to work and was able to attend to matters of self-
care, health and family role functioning.  Socially, he was 
withdrawn and distrustful; and he had minimal leisure 
pursuits.  Although the Veteran used to enjoy working on 
cars, he had not touched any of several cars he had available 
to work on since 1993.  

On examination, he was oriented to person, place and time.  
The Veteran's thoughts and associations were logical and 
coherent.  He manifested no psychotic symptoms, such as 
delusions or hallucinations.  His eye contact was adequate.  
He had not had suicidal or homicidal thoughts.  The Veteran 
did not suffer from memory loss or impairment.  He was not 
obsessive or ritualistic.  Rate and flow of speech were 
unremarkable.  The Veteran acknowledges having several 
classic panic attacks, claiming two such episodes in the last 
six months.  He was sad more days than not.  It was difficult 
for him to get out of bed in the morning because he was 
depressed most mornings.  He was socially withdrawn and 
irritable.  The Veteran indicated that he did not have panic 
attacks, except when he saw something nostalgic on 
television.  Flashbacks occurred on a weekly basis and the 
Veteran had physiological arousal to stimuli that reminded 
him of the war.  He avoided movies of Vietnam.  When asked 
about estrangement or detachment toward others, the Veteran 
said that he loved his wife but that there is a line of 
separation between the two of them.  He added the he would 
give his life for her, but yet felt some distance from her.  
When asked about a foreshortened future, the Veteran could 
not comprehend living until he was 70, but would probably 
make it until he was 60 (he was 56 years old at that time).  
The Veteran also noted difficulty concentrating, needing to 
reread material, and being easily startled by loud noises, 
such as the slamming of a car door.  For instance, the 
Veteran said he almost drove off the road when he heard 
gunfire driving near a gun club.  He also reported having a 
gun in every room of his house.  The examiner observed, 
however, that the Veteran did not appear to be excessively 
hypervigilant, noting that the Veteran did not walk his 
property looking for danger, although he had done so in the 
past.

The examiner diagnosed the Veteran with moderate PTSD and 
stated that, although the Veteran alluded to some 
occupational difficulties, the Veteran's social functioning 
appeared to be most impaired.  He assigned a GAF score of 57.  
The examiner concluded that the Veteran's functional status 
was most impaired regarding social relationships but that 
otherwise the Veteran appeared able to attend to matters of 
self-care, family role functioning, and physical health.  He 
added that the Veteran's prognosis was fair, given adequate 
treatment.

During a December 2002 VA follow-up, the Veteran reiterated a 
history of nearly daily migraines, presently using Tylenol 
two or three times per week with marginal effect.  He felt 
that he had few migraines but did have chronic waxing and 
waning headaches.  The Veteran described muscle tension of 
the neck which seemed to precipitate headaches.  He has a 
long history of painful, tense neck.

A January 2003 Vet Center treatment plan lists increased 
isolation due to increased frustrations with inability to 
trust others, creating an inability to work and difficulty 
with relationships.  PTSD reactions included flashbacks, 
decreased trust, increased vigilance, and anger reactions.  
During a January 2003 Vet Center session, the Veteran noted 
his desperation of how strongly and negatively he is affected 
by experiencing negative interactions with others and his 
inability to tolerate such interactions, which created 
problems with working even with current boss.  He stated that 
he had exploded at his wife recently and feared losing her.  
The counselor noted increasing flashbacks to Vietnam 
experience and that increased rigidity and decreased 
tolerance made the Veteran's everyday life a nightmare.  
During a February 2003 Vet Center session, the Veteran was 
struggling with his last few days working prior to his move 
to South Carolina.  He was not sure whether he could manage 
to work with anyone else without losing his temper and he 
feared repercussions of that.  He was finally willing to 
consider medications for treatment of his PTSD.  The 
assessment was tense, obsessed with his incompatibility with 
today's world and people.  Affect was depressed.  Increased 
distrust of others and increased tension was noted in April 
2003.  The next month, the Veteran was angry about poor 
business practices, noting that he had difficulty not 
punching out a clerk at the lumber company who was not 
helpful.  He also noted loneliness and isolation and his 
wife's compliancy.  The assessment was that the Veteran built 
walls to protect himself.  In July 2003, the Veteran noted 
his memory of needing to guard his back and how that 
continues today in any public setting and his distrust of 
people which began to intensify as he lost more and more from 
his original unit in Vietnam and was solidified by his 
transfer to a unit that had increased drug use.  His anger 
increased by worry about the current world situation.  Later 
that same month, the Vet Center counselor indicated that the 
Veteran was struggling with anger, a depressed mood and a 
desire to isolate.

A March 2003 VA medication evaluation consult reflects that 
the Veteran had been socially isolated, and that it had been 
difficult to maintain his business as a carpenter when he had 
difficulty trusting others.  The Veteran reported 
hypervigilance verging on paranoia, having loaded guns in 
every room and overreacting to sudden noise.  He also 
reported occasional flashbacks, not as many as he used to; 
never sleeping through the night, waking up to survey his 
surroundings; avoiding war reminders; avoiding people 
altogether; and a sense of foreshortened future, sometimes 
being disappointed that he wakes up in the morning alive but 
never attempting self harm.  The Veteran had also experienced 
depressive symptoms including loss of interest in work and 
recreational activities, feeling down most of the time, and 
drastically cutting down on his work.  He also noted road 
rage and admitted to assaulting and threatening but was never 
charged with a violent crime.  The Veteran denied suicidal 
and homicidal ideation.  He had been married for twelve years 
to his current (third) wife and had a good relationship with 
his sister, but no friends except annual and email contact 
with army buddies.

Examination revealed the Veteran to be alert, attentive, and 
agitated, with normal speech, intact language, labile affect, 
angry mood, no hallucinations or illusions, normal and 
coherent thought process and association, no unusual thought 
content, non-directed violent ideation, limited insight, 
impulsive judgment, intact memory, average fund of knowledge, 
no significant risk of danger to self with a low risk of 
suicide, and no directed violent ideation but a history of 
impulsive outbursts (road rage) and access to firearms.  

The examiner concluded that the Veteran had prominent PTSD 
symptoms, never treated with medication but had managed with 
symptoms in the context of social isolation, and now had 
superimposed depressive symptoms that were impairing function 
even further.  The Veteran was agreeable to medication trial.  
The diagnoses included chronic PTSD and depressive disorder, 
NOS.  The examiner estimated the Veteran's GAF score as 50.

An April 2003 VA treatment note reflects that the Celexa and 
risperidone were having a calming effect and that he was 
sleeping better.  The Veteran stated that he perceived the 
calm sensation as sedation which was not all good but overall 
felt less irritable and better.  He still perceived that 
nothing goes right and the VA physician noted that, in truth, 
the Veteran had experienced a number of unfortunate events 
lately.  The Veteran denied any safety issues.  Examination 
revealed no acute mental status findings.  The Veteran was 
much calmer, but was still pessimistic in general though able 
to reason that his perspective may be influencing events as 
well as the reverse.  The assessment was PTSD with definite 
though not complete response to Celexa and risperidone.

A June 2003 VA treatment note reflects that the Veteran 
reported having good and bad days but that he had overall 
come to greater insight into how he had the power to control 
how or if he reacts to others who annoy or offend him.  The 
examiner noted that the Veteran was less irritable and more 
future (optimistic) oriented.  The Veteran reported that he 
stopped taking his medication a few days ago and had not 
noticed any change.  After a long discussion, the Veteran 
decided to get back on the medications, given that he 
responded well to them and it was too early to tell if he 
relapses off them.  Examination revealed the Veteran to be 
well groomed, casually dressed, and talkative with 
spontaneous laughter.  Affect was cheerful overall. Thoughts 
were goal oriented.  The Veteran was much less pessimistic.  
There was no suicidal or homicidal ideation.  Cognition was 
intact.  The assessment was PTSD with a definite response to 
Celexa/risperidone.

The same day, the Veteran reiterated a history of nearly 
daily migraines, presently using Tylenol two or three times 
per week with marginal effect.  He felt that he had few 
migraines but did have chronic waxing and waning headaches.  
The Veteran described muscle tension of the neck which seemed 
to precipitated headaches.  He has a long history of painful, 
tense neck.

In a November 2003 statement, the Veteran indicated that he 
no longer worked partially because he needed to obtain a 
contractor's license in South Carolina.  He stated that he 
could only be with individuals for 20 to 30 minutes before he 
would start getting feelings of anxiety and panic, noting 
that he had worked alone for years and was just not capable 
of continued contact with anyone.  The Veteran woke up every 
day between 4:30 and 5:30 a.m. and dreaded another day of 
emptiness, loneliness and depression, making him wish it was 
all over.   He did not believe that any one cared whether he 
lived or died.  He was still angry at the man who bought his 
house in New Hampshire and another person he had done work 
for, that he wanted to take with him when he went.

In a statement received in May 2004, the Veteran's wife 
indicated that every day he showed severe signs of PTSD.  
Most mornings he starts with a very depressed mood.  She 
handled certain tasks, such as registering vehicles, because 
of his desire to avoid angry confrontations.  The Veteran is 
highly sensitive to anyone's tone of voice in which they may 
sound as though they are talking down to him or ordering him 
to do something a certain way.  She opined that the Veteran 
did not have the capability to work for other people as he 
once did.

In a June 2004 statement, the Veteran's squad leader in 
Vietnam from October 1966 through August 1967 remembered that 
the Veteran had severe headaches many times while in the 
field and in the base camp.  

In a June 2004 VA note, a nurse practitioner indicated that 
the Veteran was requesting referral to the mental health 
clinic for treatment of PTSD.  He also complained of insomnia 
and tension headaches.  The assessment included headaches 
begin percogesic for as needed use and begin sertraline 
starter kit for depression; no suicidal/homicidal ideation.

A July 2004 VA mental health intake assessment reflects the 
Veteran's chief complaint that he is not good being around 
people, that it gives him a headache.  He could tolerate it 
for about 15 to 20 minutes.  The Veteran reported ongoing 
problems sleeping (averaging 4 or 5 hours per night), having 
had a violent temper for years on the road, and that he 
actually moved out of his former state to avoid hurting 
another person.  He admitted responding to numerous triggers, 
that he is hypervigilant at times, that he has an exaggerated 
startle response, and that he has an anger management 
problem.  The Veteran had a pessimistic and fatalistic 
attitude towards the future and his day-to-day life.  He 
reported that at times he had no motivation to get out of bed 
because he felt he had nothing to live for.  The VA social 
worker noted anxiety, panic attacks, PTSD, recurrent 
depression, insomnia, substance abuse, difficulty coping with 
illness, present unemployment, marital discord, and an 
inability to control anger.  The Veteran admitted an 
improvement in the number of nightmares and flashbacks 
recently, that he was depressed most of the time, and that he 
did not believe that it would be possible to work for someone 
else due to his PTSD symptoms.  Lastly, the Veteran had fair 
eye contact, increased verbalization, irritable mood/affect, 
increased alertness, full orientation, good concentration and 
fair remote memory, with no suicidal or homicidal ideation.

A July 2004 VA mental health initial treatment plan reflects 
that the Veteran reported depression as evidenced by 
decreased energy and social withdrawal, sleeping an average 
of 4 to 5 hours per night, and pessimism about the future and 
frequent fatalistic thoughts; PTSD symptoms as evidenced by 
hypervigilance, having a gun in every room, and responding to 
numerous triggers; and problems with anger management as 
evidenced by inappropriate management of conflict and 
physical aggression toward any person he has a conflict with.

A July 2004 VA psychiatric note reflects no history of 
suicide attempts or symptoms of mania or delusions and that 
the Veteran had been on sertraline (Zoloft) for a few weeks.  
He reported that not being so much on edge was somewhat 
disquieting.  The Veteran stated that he is up 3 to 4 times 
per night, awakened by any minor sound.  He also reported 
that he had been living out of the house for a while but that 
he and his wife were now in separate rooms.  The Veteran 
added that he did not really come for medication but upon 
suggestion by his representative.  Examination revealed that 
the Veteran was alert, fully oriented, and neatly dressed 
with good grooming, but unshaven.  There was no apparent 
disorder of thought content or form.  The Veteran denied 
hallucinations and suicidal and homicidal ideation.  Speech 
and motor activity were normal.  Affect showed full range and 
was appropriate to mood and subject.  Insight and judgment 
appeared unimpaired.

A July 2004 VA follow-up visit reflects that the Veteran's 
headaches were stable with use of percogesic as needed.

An August 2004 VA treatment note reflects a worsening in the 
Veteran's appetite but some improvement in his 
depression/anxiety, irritability/anger, sleep, and energy.  
The note also reflects that suicidal and homicidal ideations 
were absent.  The plan was to increase the dose of sertraline 
to 100 mg.

An October 2004 VA mental health medication management note 
reflects that the Veteran was accompanied by his wife and 
reported depressed mood, tired of people, difficulty being 
around others, low frustration tolerance, irritable and easy 
to anger.  He also complained of constant fatigue, falling 
asleep while driving or if sitting down.  His only friends 
are his comrades from Vietnam, who have meet once a year for 
the past four years.  The Veteran was unemployed because he 
could not tolerate being around people and was unlicensed so 
could not work as a contractor.  This was his third marriage.  
He was still angry and bitter about the Vietnam War which had 
resurfaced with Iraq.  The Veteran was hypervigilant, unable 
to tolerate crowds or people behind his back; he checked 
doors and window locks and conducted perimeter checks 
frequently.  He had loaded weapons in every room of the 
house.  Although the Veteran had custody of his son during 
adolescence, he left three years ago and has not seen since.  
The Veteran's sleep is erratic and fragmented, easily 
awakened by noise.  He reported nightmares about once a month 
and flashbacks about three times a week, along with frequent 
intrusive thoughts.  On examination, the Veteran was well 
groomed but tense.  No abnormalities were noted in his 
behavior or psychomotor activity.  Speech was spontaneous and 
normal rate and tone.  He was cooperative and attentive.  His 
mood had worsened and he was depressed, angry and irritable.  
Affect was blunted.  Thought process was linear and goal 
directed.  Thought content was rational.  No suicidal or 
homicidal ideation was noted.  The impression was chronic 
PTSD and chronic depression, severe without psychotic 
features.  The Veteran was assigned a GAF score of 50.

A November 2004 VA follow-up visit reflects that the 
Veteran's headaches were stable with use of percogesic as 
needed.

During a September 2005 VA neurological examination, the 
Veteran reported that he had had headaches since he served in 
Vietnam in 1967.  He described his headaches as being a 
feeling of tightness in the back of his neck mostly on the 
right side, ascending his neck and involving the right side 
of the skull.  The Veteran reported that the headache was 
present on a near daily basis and hurt very badly, and that 
was as far as his description went.  He used analgesic 
medications.  He denied any neurological disturbance or 
phobias associated with his headaches. 

On examination, the Veteran was somewhat withdrawn, but alert 
and fully oriented with no language disturbance or dementia.  
He tended to have his head tilted slightly to the right and 
his chin tilted slightly towards the left.  This was a 
comfortable position for him, but the Veteran sometimes felt 
as if he had to turn his head to the right to stretch his 
muscles.  He reported a tightness in the right side of the 
neck.  In fact, he had a slight torticollis with contraction 
of the right sternocleidomastoid and upper trapezius muscles.  
Otherwise, the cranial nerve examination showed no 
abnormalities.  Motor system examination was normal.  Primary 
sensations were normal.  The impression was, at that time, 
the Veteran's headaches were consistent with a muscle 
tension-type headache, and he did have a mild torsion 
dystonia with torticollis in the right sternocleidomastoid 
and upper trapezius muscles, and those muscles had a mild 
spasm.  It was the examiner's opinion that this was the 
origin of his chronic headaches.  How long the torticollis 
had been present could not be determined.  But the Veteran's 
post-service medical records indicate that he had had a 
tension-type headache for many years.  

During his Board hearing, the Veteran testified that he did 
not have headaches prior to service; that his headaches began 
in January 1967, when a good friend of his was blown up in 
friendly fire; and that the medic gave his Darvon.  He 
indicated that his headaches were most severe when under 
stress such as in the heat of combat.  After service he 
treated his headaches with Excedrin, which later led to being 
hospitalized for an internal bleed.  According to his wife, 
he began to be seen at the Columbia VA Medical Center towards 
the end of 2003.

In a March 2009 statement, the Veteran's attorney asserts 
that a 100 percent rating is warranted for PTSD back to the 
award date for service connection, as the evidence in the 
record shows that the Veteran's PTSD was just as severe in 
March 2002 as it was when he was assessed as 100 percent 
disabled in October 2004.  With regard to headaches, when the 
Veteran entered the Army in 1965 he was getting occasional 
headaches which he considered severe at that time.  In 
September 1966, it was determined that those headaches were 
the result of a need for prescription eyeglasses and were not 
service-related.  Once he received a pair of prescription 
eyeglasses, his headaches stopped.  However, the Veteran 
began to have headaches again in January 1967 as noted in his 
testimony.  The Veteran's attorney indicated that the VA 
examiner's reliance on the Veteran's induction records to 
deny service connection was error.  There is sufficient 
evidence of record to affirm that the Veteran began to have 
headaches while on active duty, including recollections from 
other combat veterans that collaborate the Veteran's 
statements that he suffered headaches during service.  Also 
since stress is a frequent factor associated with headaches, 
PTSD is a likely component of this disability.  Thus, the 
Veteran requests that his claim file be reviewed and that his 
service-connection claim for headaches be reconsidered and 
granted.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

VA regulations provide that in the case of any veteran who 
has engaged in combat with the enemy in active service during 
a period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b); 
38 C.F.R. § 3.304(d) (2008).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim for service connection for headaches in 
light of the record and the governing legal authority, the 
Board concludes that service connection is warranted.

Here, the Board finds that the Veteran is competent to assert 
that his headaches began, and were treated, in service and 
continued after service.  See Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005).  Even his squad leader recalled 
that the Veteran had severe headaches many times while in the 
field and in the base camp while serving in combat in 
Vietnam.  And, although service treatment records do not show 
treatment for headaches, the Veteran's reported history that 
his medic gave him Darvon without making an entry in his 
medical records is consistent with wartime service.  See 38 
U.S.C.A. § 1154(b).  Post-service medical records reflect 
continuity of headaches after his discharge from service and 
self-treatment with Excedrin, resulting in VA hospitalization 
for a GI bleed in May 1999 related to use of NSAIDS for 
headaches.  The Veteran has been diagnosed with migraine-type 
and muscle tension-type headaches.  The September 2005 VA 
examiner diagnosed him with muscle tension-type headaches and 
noted that the Veteran did have a mild torsion dystonia with 
torticollis in the right sternocleidomastoid and upper 
trapezius muscles, and those muscles had a mild spasm.  It 
was the VA examiner's opinion that this was the origin of his 
chronic headaches.  How long the torticollis had been present 
could not be determined.  But the Veteran's post-service 
medical records indicate that he had had a tension-type 
headache for many years.  Thus, the Board finds that the 
overall record tends to support a finding that the Veteran's 
current headaches are related to service.

The Board feels that remand for another opinion is not 
warranted as the totality of the evidence, to include the 
Veteran's corroborated and credible assertions of treatment 
for headaches during, and since, service which had worsened 
after an MVA, the nature of the disability, and affording him 
the benefit of the doubt on the question of in-service 
incurrence and medical nexus, the Board concludes that the 
criteria for service connection for headaches are met.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

IV.  Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's PTSD and related depression is currently 
evaluated as 50 percent disabling under Diagnostic Code 9411 
prior to October 1, 2004.  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 50 and 57 during the time period in question.  A 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and resolving doubt in favor of the 
Veteran, the Board finds that the Veteran's PTSD more nearly 
approximated the criteria for a 70 percent disability rating 
under Diagnostic Code 9411 prior to October 1, 2004.  At no 
time prior to October 1, 2004 did the Veteran's symptoms 
approximate those of a 100 percent rating.

Notably, the medical evidence does not reflect that the 
Veteran had such symptoms as gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to maintain minimal personal hygiene; and 
disorientation to time or place.  By contrast, the record 
reflects that, during the time period in question, the 
Veteran's PTSD had been primarily characterized by social 
isolation and avoidance; intrusive memories, flashbacks and 
nightmares; hypervigilance; irritability; anxiety; near-
continuous depression; panic attacks; insomnia, poor 
concentration; difficulty in maintaining work and social 
relationships due to anger and irritability; and difficulty 
in adapting to stressful circumstances.  Although obsessional 
rituals were noted-checking doors and window locks, 
conducting perimeter checks, and having loaded weapons in 
every room of the house-they were not severe enough to 
interfere with routine activities.  Generally, the Veteran's 
behavior, appearance and hygiene were appropriate.  His 
orientation, speech and communication were within normal 
limits.  There was no evidence of delusions or 
hallucinations.  These symptoms were productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, or mood. 

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
picture more nearly approximated the total occupational and 
social impairment required for a 100 percent rating during 
the time period in question.  That is to say, the Veteran's 
PTSD had been no more than 70 percent disabling during the 
entire period prior to October 1, 2004.  Therefore, the 
requirements for a 100 percent rating have not been met.  As 
the Board finds that the record presents no basis for 
assignment of more than a 70 percent rating for PTSD during 
this period, there is no basis for staged ratings of the 
disability prior to October 1, 2004, pursuant to Fenderson or 
Hart.   

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 70 percent rating already 
assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There was no indication that his PTSD 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
in question.  Moreover, the condition was not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for headaches is granted.

An initial rating of 70 percent for PTSD prior to October 1, 
2004, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


REMAND

As reflected by the record, the Veteran perfected a timely 
appeal of his claim for an higher initial rating for his 
service-connected PTSD, now rated at 70 percent disabling, 
from March 29, 2002 to October 1, 2004, and at 100 percent 
disabling thereafter.  In connection with this appeal, the 
Veteran also raised the issue of entitlement to a TDIU.  
Thus, given that the Veteran was apparently seeking the 
maximum benefit allowable by law and regulation, the claim 
for an higher initial rate of compensation, prior to October 
1, 2004, to specifically include a TDIU, remains a viable 
issue for appellate consideration by the Board.  See Roberson 
v. Principi, 251 F.3d 1378, 1379 (Fed. Cir. 2001); AB, 6 Vet. 
App. at 38; VAOPGCPREC 06-96; see also Norris v. West, 12 
Vet. App. 413, 421 (1999); VAOPCPREC 12-01 (Jul. 6, 2001).  

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability(ies): provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Based on the Board's decision, the Veteran is service-
connected for PTSD (now rated 70 percent disabling prior to 
October 1, 2004) and for headaches (disability rating to be 
determined).  Therefore, he at least meets the threshold 
minimum percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a), prior to October 1, 2004.  Nevertheless, 
additional development is necessary before the claim for TDIU 
may be adjudicated, because the evidence of record is unclear 
as to whether the Veteran was totally unemployable due to 
service-connected disability prior to October 1, 2004.

This issue has not been adjudicated by the RO.  Moreover, the 
record is devoid of a medical opinion indicating that the 
Veteran was actually unemployable due solely to service-
connected disability prior to October 1, 2004.  Thus, a 
medical opinion is needed to assist in determining whether 
the Veteran was unemployable and therefore entitled to a TDIU 
under 38 C.F.R. § 4.16(a), prior to October 1, 2004.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and his attorney of 
the information and evidence necessary to 
substantiate entitlement to a TDIU due to 
the service-connected disability, under 38 
C.F.R. § 4.16(a), in accord with the 
notice requirements of 38 C.F.R. § 3.159.  

2.  Send the claims file to an appropriate 
physician(s) to assess the level of 
disability for his respective service-
connected disabilities prior to October 1, 
2004.  Following a review of the claims 
file, the physician(s) must opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not (50 percent or greater 
probability) that his service-connected 
disabilities (PTSD and headaches), either 
alone or in the aggregate rendered him 
unable to secure or follow a substantially 
gainful occupation prior to October 1, 
2004.  If yes, the physician(s) should 
indicate the likely onset of 
unemployability.  All findings and 
conclusions should be set forth in a 
legible report.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, adjudicate 
the claim of entitlement to a TDIU 
pursuant to 38 C.F.R. § 4.16(a).  
Thereafter, the Veteran and his attorney 
must be provided with written notice of 
the determination and of the Veteran's 
right of appeal.  This issue should be 
returned to the Board only if an appeal is 
timely filed and perfected.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the Veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until contacted.  The 
Veteran and his attorney have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


